Citation Nr: 0315375	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  01-02 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1944 to April 
1946 and from January 1951 to February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the RO 
which found that the claim of service connection for 
bilateral hearing loss was not well grounded.  In October 
2000, the RO readjudicated the issue and denied the claim on 
a de novo basis.  A personal hearing at the RO was held in 
June 2001, and a hearing before the undersigned member of the 
Board was held in Washington, DC in February 2003.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence. 

2.  The veteran's bilateral hearing loss is at least as 
likely as not related to exposure to acoustic trauma during 
military service.  


CONCLUSION OF LAW

Bilateral defective hearing is due to injury which was 
incurred in wartime service.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  

In this regard, the Board finds that the passage of the VCAA 
and implementing regulations does not prevent the Board from 
rendering a decision on the issue on appeal at this time, and 
that all notification and development action needed to render 
a fair decision on the claim on appeal have been 
accomplished.  See Quartuccio v. Principi, 16 Vet App 183 
(2002).  The veteran was informed of what evidence he was 
expected to provide VA and of the type of evidence needed to 
establish entitlement.  He was examined by VA and testified 
before a hearing officer at the RO in June 2001, and before 
the undersigned member of the Board in Washington, DC in 
February 2003.  All pertinent records from VA and all private 
medical records from sources identified by the veteran have 
been obtained and associated with the claims file.  

In light of the favorable decision, the Board finds that any 
deficiency complying with VCAA is harmless error and that no 
useful purpose would be served by remanding the appeal to the 
RO.  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where sensorineural hearing loss is 
demonstrated to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2002) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

As indicated above, in order for consideration to be given to 
a claim of entitlement to service-connection, there must be a 
showing that a particular injury or disease resulting in 
disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (2002).  Entitlement to service 
connection for impaired hearing is subject to the additional 
requirements of 38 C.F.R. § 3.385, which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2002).  

Factual Background & Analysis

The veteran's DD Form 214's for each period of service are of 
record.  His military occupational specialty was in warehouse 
supply.  The service medical records show no complaints, 
abnormalities, or diagnosis referable to any hearing problems 
during service.  His separation examinations (two periods of 
service) in March 1946 and in February 1953, show his ears 
were normal and his hearing acuity was 15/15 for whispered 
and spoken voice testing.  

On VA audiological examination in September 2000, the veteran 
reported a history of noise exposure in both civilian life 
and military service, including combat service in Korea.  The 
audiologist indicated that the veteran had mild sensorineural 
hearing loss at 1500 Hz in the right ear; moderate loss at 
2,000 Hz, and severe hearing loss from 3,000 through 8,000 
Hz.  In the left ear, he had mild hearing loss at 1,000 Hz; 
moderate to moderately-severe loss from 1500 to 3,000 Hz, and 
severe hearing loss from 4,000 to 8,000 Hz.  Word recognition 
in quiet was mildly reduced, bilaterally.  

A report from a private audiologist in June 2001 noted a 
history of exposure to excessive small arms and artillery 
fire during military service.  Audiological testing revealed 
severe sensorineural hearing loss, bilaterally with very poor 
discrimination of sound.  A copy of the audiological 
evaluation was enclosed.  

The veteran's testimony at the personal hearing at the RO in 
June 2001, and before the undersigned member of the Board in 
February 2003 was essentially the same.  He reported no 
specific exposure to acoustic trauma during his first period 
of service during World War II.  However, during his second 
period of service, he reported routine exposure to acoustic 
trauma from artillery fire and while building a railroad spur 
in Korea where he served for about two years.  His civilian 
employment after discharge from service was as a salesman in 
electrical equipment and involved no loud or excessive noise 
exposure.  The private doctor he saw for hearing problems 
after service was deceased and his records were not 
available.  

The veteran asserts that service connection is warranted for 
bilateral hearing loss as a result of exposure to acoustic 
trauma during service.  The evidence of record shows no 
findings, treatment, or complaints of a hearing problem in 
service or until many years thereafter.  However, his duties 
in service involved noise exposure, as indicated by his 
testimony and his service records.  In this case, the Board 
had an opportunity to observe the demeanor of the veteran at 
the hearing and finds him to have been credible witness.  It 
is presumably not possible at this point to determine to what 
extent his hearing loss may be attributed to noise exposure 
in service versus his post service activities.  That leaves 
some doubt as to whether it is more likely due to service or 
to some other cause.  

The Board has considered the veteran's testimony that he has 
had chronic hearing problems for many years, and the private 
audiologist report suggesting a relationship to exposure to 
acoustic trauma in service.  In resolving any doubt on this 
issue in the veteran's favor, it is concluded that his 
hearing loss is a disability of service origin, and due to 
acoustic trauma suffered therein.  


ORDER

Service connection for bilateral hearing loss is granted.  


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

